Citation Nr: 1134352	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation in excess of 30 percent for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1983 to January 1987 and from August 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDING OF FACT

On January 4, 1999, the Veteran underwent complete removal of the remainder of her uterus as well as removal of her remaining (left) ovary.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating, effective from January 4, 1999 to April 3, 1999, and for a schedular evaluation no higher than 50 percent, effective from April 4, 1999, for a total vaginal hysterectomy are met. 38 U.S.C.A. § 1155 (West 2002 & Supp 2010); 38 C.F.R. §§ 4.1-4.10, 4.116, Diagnostic Codes 7617, 7618 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a July 2007 letter was sent to the Veteran in accordance with the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120- 21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, a February 2009 correspondence notified the Veteran of the type of evidence that may reflect a worsening of her service-connected hysterectomy, including ongoing treatment records; statements from treating physician(s); her own statements as to the frequency and severity of her symptoms; and statements from individuals who are able to describe from their knowledge and personal observations the manner in which her disabilities have worsened.  [The timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case-most recently in March 2011.]  

Additionally, the Veteran's service treatment records, VA, and private treatment records have been associated with the claims file.  The Board finds that all records pertinent to the Veteran's claim have been associated with the claims file.  

The Board notes specifically that, during the current appeal, the Veteran was afforded pertinent VA examinations in January 2008 and March 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, collectively, the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria where appropriate; and provide medical opinions where requested.  

Accordingly, the Board finds that VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.

Increased Rating

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran contends that the severity of her service-connected hysterectomy warrants a higher disability rating.  Currently, the Veteran's hysterectomy is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7618 for a partial hysterectomy with the removal of one ovary.  In this regard, the Veteran contends that her entire uterus, as well as both ovaries, were removed and that the resulting disability warrants a higher rating.

Diagnostic Code 7618 provides a 30 percent rating for removal of the uterus (after the post-surgical assignment of the 100 percent rating for 3 months).  Further, Diagnostic Code 7819 provides a noncompensable rating for a single ovary (after the post-surgical assignment of the 100 percent rating for 3 months).  

However, DC 7617 provides for a 100 percent evaluation is assignable for the complete removal of the uterus and both ovaries for three months after removal.  A 50 percent evaluation is assignable thereafter.  38 C.F.R. § 4.116, DC 7617 (2010).  In each case, the disability should be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Notably, in addition to the 30 percent evaluation, the RO has awarded special monthly compensation for the Veteran's disability, based on the loss of use of a creative organ, effective from August 24, 1989.  

Historically, the RO granted service-connection for a partial hysterectomy with removal of one ovary, with a 30 percent disability evaluation assigned from August 24, 1989.  Thereafter, in July 2007, the Veteran filed a claim for an increased disability evaluation.  

The question at issue in this case is whether the Veteran underwent a total vaginal hysterectomy with removal of the uterus and both ovaries.  Although the Veteran has a long history of multiple surgeries, the pertinent medical records, in this regard, include the post-service surgery records from 1995 and 1999, as well as subsequent private and VA treatment records.  These medical records were received during the current appeal and will, therefore, be considered in the Board's adjudication of the Veteran's current claim.

In July 1995, Dr. S. J. D., performed a pelvic laparotomy with right salpingo-oophorectomy, myomectomy of cervical stump, lysis of extensive bowel adhesions, lysis of extensive omental adhesions, lysis of extensive pelvic adhesions, and excision of old abdominal scar.  The examiner noted that the procedure was very difficult and extensive.  In essence, he reported removal of the right ovary, but noted that he was unable to remove the cervical stump due to the possibility of further injury to the patient.

In January 1999, Dr. K. C. performed an exploratory laparotomy, extensive enterolysis and removal of pelvic mass (residual uterus and cervix), and trachelectomy.  An October 1998 pre-operation record noted the Veteran's prior surgery with Dr. S. J. D. and an intention to remove the cervical stump in the upcoming January 1999 surgery.  Private medical records indicate that, on January 4, 1999, the Veteran underwent an exploratory laparotomy, an extensive enterolysis, and removal of pelvic mass and trachelectomy.  

Follow-up treatment records from 1999 show multiple notations of "Hyst" [hysterectomy].  Notably, treatment records by Dr. K. C. from August 1999, September 2001, October 2002, and December 2006 note "Hyst/BSO" and "Ovaries BSO" indicating a total hysterectomy with removal of the bilateral ovaries.  In this regard, the Board notes that "BSO" stands for bilateral salpingo-oophorectomy [surgical removal of a fallopian tube and an ovary].

In January 2008, the Veteran was afforded a VA examination.  In reporting the Veteran's medical history, the examiner noted a 1999 surgery performed by Dr. K. C. to remove the remains of the cervix and ovaries, a complete hysterectomy.

In a September 2009 transvaginal pelvic ultrasonography, the radiologist reported that the uterus was absent and no ovaries identified.  He noted absence of the uterus and probably absence of both ovaries.  He diagnosed status post hysterectomy and probable status post bilateral oophorectomy.  

In March 2011, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's complete medical history and concluded that there was no convincing documentation that both ovaries had been removed.  The examiner referenced the 1995 surgery report indicating that the left ovary was severely adhered to the bowel without evidence of removal of the left ovary, and opined that the left ovary was likely nonfunctioning and still in vivo.  

The Board finds the medical opinion provided by the March 2011 VA examiner unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  In this regard, the examiner's opinion was based on an inaccurate recitation of facts.  In this regard, he stated that the 1995 surgery report indicated that the left ovary was severely adhered to the bowel.  By contrast; however, the report made no reference to the left ovary, but noted adhesion of the right ovary, which was removed during the procedure.  Additionally, the examiner's opinion lacks value because it failed to note or consider the multiple treatment records indicating a total vaginal hysterectomy and "BSO", for the removal of the bilateral ovaries-as discussed in this decision.  Moreover, the examiner failed to discuss the prior 2008 VA examination report which noted a 1999 removal of both ovaries, as well as the 2009 ultrasound report showing the absence of the uterus and probable absence of both ovaries.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  As such, the Board finds the March 2011 VA medical opinion lacking in probative value.

DC 7617 provides that a 100 percent evaluation is assignable for the complete removal of the uterus and both ovaries for three months after removal.  A 50 percent evaluation is assignable thereafter.  38 C.F.R. § 4.116, DC 7617 (2010).  As previously discussed herein, the persuasive medical evidence of record shows that in 1995, the Veteran underwent a partial hysterectomy (to include removal of her right ovary).  Thereafter, on January 4, 1999, the remainder of her uterus, as well as her left ovary, were removed.  According, as of January 4, 1999, the Veteran had no uterus or either ovary.  Thus, an increased schedular disability rating of 100 percent is effective from January 4, 1999 to April 3, 1999, and a 50 percent schedular rating, but no higher, is effective from April 4, 1999 for a total vaginal hysterectomy.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The record does not reflect frequent or indeed any periods of hospitalization because of the service- connected disability in question, nor does it reflect interference with employment to a degree greater than that contemplated by the regular schedular standards.  The Veteran has not asserted that her disability precludes her from working.  Thus, the evidence of record does not reflect any factor which takes the Veteran outside of the norm, or which presents an exceptional case where the currently assigned rating is found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Increased schedular disability ratings of 100 percent, effective from January 4, 1999 to April 3, 1999, and 50 percent, effective from April 4, 1999, for a total vaginal hysterectomy are granted, subject to governing criteria applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


